Exhibit 10.1

AMENDMENT NO.11 TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

THIS AMENDMENT, dated as of November 7, 2012, but effective as of September 30,
2012, by and among Manitex International, Inc., a Michigan corporation formerly
known as Veri-Tek International, Corp., and Manitex, Inc., a Texas corporation
(the “Companies”, and individually a “Company”), and Comerica Bank, a Texas
banking association, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Second Amended and
Restated Credit Agreement dated April 11, 2007, as amended (the “Agreement”);
and

WHEREAS, Companies and Bank wish to amend the Agreement;

NOW, THEREFORE, Companies and Bank agree as follows:

1. Section 9.3 of the Agreement is amended to read as follows:

“Guarantee, endorse or otherwise become secondarily liable for or upon the
obligations of others, except by endorsement for deposit in the ordinary course
of business, guaranties of the obligations of either Company or any Subsidiary
to suppliers, unsecured guaranties of indebtedness owing by CVS Ferrari s.r.l to
foreign banks in respect of working capital financing, not to exceed the lesser
of $7.5 million and the amount of such financing, and guaranties in favor of
Bank.”

2. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

3. Except as modified hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect. Capitalized terms used but not defined
herein shall have the meanings given them in the Agreement.

4. Each Company hereby represents and warrants that, after giving effect to the
amendment contained herein, (a) execution, delivery and performance of this
Amendment and any other documents and instruments required under this Amendment
or the Agreement are within such Company’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of such Company’s
Articles of Incorporation or Bylaws, and do not require the consent or approval
of any governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and



--------------------------------------------------------------------------------

warranties of such Company set forth in Sections 7.1 through 7.15 of the
Agreement are true and correct on and as of the date hereof with the same force
and effect as if made on and as of the date hereof; (c) no Default or Event of
Default has occurred and is continuing as of the date hereof.

5. This Amendment shall be effective as of September 30, 2012 upon execution by
Companies and Bank.

WITNESS the due execution hereof.

 

BANK:       COMPANIES: COMERICA BANK       MANITEX INTERNATIONAL, INC.

By: /s/ James Q. Goudie III                                     

    By: /s/ David H. Gransee                

Its: VP & AGM                                      

    Its: VP & CFO                                     MANITEX, INC.     By: /s/
David H. Gransee                     Its: VP &
CFO                                 

 

2